Fourth Court of Appeals
                                  San Antonio, Texas
                                      February 26, 2014

                                     No. 04-13-00424-CV

                                     Donald E. CARTER,
                                          Appellant

                                               v.

                  ATTORNEY GENERAL OF THE STATE OF TEXAS,
                                 Appellee

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 1993EM500955
                         Honorable Karen H. Pozza, Judge Presiding


                                        ORDER
        Appellant Donald Carter is representing himself in this appeal. His reply brief was due
on February 20, 2014. See TEX. R. APP. P. 38.6(c). On the due date, Appellant filed a motion for
a thirty-day extension of time to file the reply brief.
      Appellant’s motion is GRANTED. Appellant’s reply brief must be filed not later than
March 24, 2014. NO FURTHER EXTENSIONS OF TIME TO FILE THE REPLY BRIEF
WILL BE GRANTED.
        We caution Appellant that this court may decide this appeal before Appellant files his
reply brief. See id. R. 38.3.


       It is so ORDERED on February 26, 2014.

                                                    PER CURIAM



ATTESTED TO: _________________________________
             Keith E. Hottle
             Clerk of Court